         Case 1:19-cv-05608-PKC Document 21 Filed 09/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TEXTBROKER INTERNATIONAL, LLC

                                     Plaintiff(s),         19-cv-05608 (PKC)

                    Against
                                                           NOTICE OF VOLUNTARY
CHLOE SKUPNICK, DAVID THELIN,                              DISMISSAL PURSUANT TO
NICOLE THELIN, and JOHN DOES 1-4,                          F.R.C.P. 41(a)(1)(A)(i)

                                  Defendant(s).


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiff Textbroker International, LLC and or their counsel(s), give notice that in consideration

of a negotiated settlement executed by them, the above captioned action is voluntarily dismissed

with prejudice against the defendants David Thelin and Nicole Thelin, with each party to bear its

own attorney’s fees and costs.

       Defendants David Thelin and Nicole Thelin have not served an answer or motion to

dismiss and agree to the dismissal. This case is not a class action under Fed. R. Civ. P. 23, a

derivative action under Rule 23.1, or an action related to an unincorporated association under

Rule 23.2. A receiver has not been appointed here. Plaintiff has not dismissed any federal or state

court suit based on or including the same claims as those presented here.

Dated: New York, New York                             SOLOMON & CRAMER LLP
       September 16, 2019

                                                      By:/s/Andrew T. Solomon
                                                         Andrew T. Solomon, Esq.
                                                      1441 Broadway, Suite 6026
                                                      New York, NY 10018
                                                      (212) 884-9102

                                                      Attorneys for Plaintiff
